Citation Nr: 0637457	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 60 percent disability 
evaluation for the residuals of total right knee replacement, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had verified active service from August 1970 to 
September 1976 with a total of over 14 years and 11 months of 
active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision from 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  

The Board notes that VA recent examination of the veteran's 
service-connected right knee disability disclosed evidence of 
ligamentous laxity to varus stress.  The Board finds that 
this raises the issue of a separate disability rating for the 
right knee disability.  See, Esteban v. Brown, 6 Vet. App. 
259 (1994).  The RO should take appropriate action.


FINDINGS OF FACT

An element of doubt exists as to whether improvement was 
evident in the veteran's right knee disability at the time of 
the November 2003 rating action that reduced the rating from 
60 percent to a 30 percent evaluation.  


CONCLUSION OF LAW

The criteria for restoration of a 60 percent schedular 
evaluation for the residuals of total right knee replacement 
have been met.  §§ 3.344, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Based on inservice treatment and VA examination, the RO in 
January 1977 granted service connection for post operative 
status right knee, and a 0 percent rating was assigned.  A 
total right knee replacement was performed in August 1996.  A 
May 1998 rating decision granted a 60 percent evaluation, 
effective from April 9, 1998.    

As explained below, the RO reduced the veteran's disability 
evaluation to 30 percent.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

It appears that procedurally, the RO did comply with 38 
C.F.R. § 3.105, regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.

A July 2003 rating action proposed to reduce the 60 percent 
evaluation for the residuals of total right knee replacement.  
In a letter dated in July 2003, the appellant was advised of 
the proposed reduction for his service-connected disability.  
He was advised in the letter that he had 60 days to submit 
new evidence to show that the reduction should not be made.  
He was also advised that, if the proposed reduction became 
final, his compensation would not be reduced until the last 
day of the month in which a 60-day period from the date of 
the notice of the filing rating action expired.  He was also 
advised that he could request a personal hearing to present 
evidence.  The record indicates that the appellant did not 
request a hearing, and did not submit additional evidence 
concerning the reduction.  The November 2003 rating action 
reduced the evaluation for the residuals of total right knee 
replacement from 60 percent to 30 percent, effective 
February 1, 2004.  The Board finds that the RO complied with 
the provisions of 38 C.F.R. § 3.105(e) concerning the 
reduction of his evaluation.  

Where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as that used to establish the 
higher evaluation, and only if there is sustained material 
improvement in the disability.  38 C.F.R. § 3.344.

Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344.  In essence, a rating that has existed for 
five years or more is considered stable, and may not be 
reduced on any one examination, unless all the evidence of 
record establishes that a claimant's condition has undergone 
sustained material improvement. 38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

In March 2000, revision of right knee arthroplasty was 
performed.  Based on VA examination, the RO in a July 2003 
rating decision proposed to reduce the veteran's disability 
rating to a 30 percent evaluation.  A November 2003 rating 
decision effectuated the reduction, effective on February 1, 
2004.  Given the fact that the veteran's right knee 
disability of 60 percent was in effect for more than 5 years 
(since April 1998), the Board finds that 38 C.F.R. § 3.344(a) 
is applicable in the instant appeal. 

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
schedule for rating disabilities, 38 C.F.R. Part 4.  

Under the rating criteria for Diagnostic Code 5055, 30 
percent is the minimum rating.  Chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity, are rated at 60 percent.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The RO based its November 2003 decision to reduce the 
veteran's evaluation from 60 percent to 30 percent on review 
of the reports of VA examinations conducted in March 2002 and 
June 2003.  As a result of the reduction in the above 
evaluation, the Board has referred to the provisions of 
38 C.F.R. § 3.344, as required by the United States Court of 
Appeals for Veterans Claims (Court) in Brown.  The Court 
stressed that this regulation required examinations that were 
less full and complete than those on which payments were 
authorized would not be used as a basis for reduction.  On 
review of the VA examination reports, it is not clear if the 
veteran's C-file and medical history were reviewed in 
conjunction with the evaluation.  However, it appears that 
his medical history was recorded accurately.  As each 
disability must be viewed in relation to its history and 
examination reports must be interpreted in light of the 
disability's entire recorded history, the examination reports 
are complete and somewhat adequate for rating purposes.  

Whether "improvement" was properly shown under 38 C.F.R. § 
3.344 (c) in this case is subject to some doubt, given the 
evidence of record at the time of the rating action in 
November 2003 which accomplished the reduction.  The March 
2002 VA examination report disclosed that there was 15 
degrees lack of extension and 90 degrees of flexion.  There 
was no instability.  At the June 2003 VA examination the 
range of motion of the right knee was 5-100 degrees.  While 
there was some degree of improvement in flexion and 
extension, the veteran still lacked full extension which he 
had at the time of the grant of the 60 percent evaluation 
based on VA examination in November 1997.  Furthermore, the 
2003 VA examination shows evidence of ligamentous laxity to 
varus stress, which has not shown in prior VA examinations.  
Further, it is not clear from the recent examination reports 
as to the degree of weakness or pain experienced by the 
veteran.  There were no strength studies conducted at any 
examination.  Besides noting that the veteran experienced 
pain during the range of motion studies, the examination 
reports are silent regarding the degree of pain.  Further, 
despite the fact that the veteran had an extensive history of 
right knee treatment and hospitalizations, no other evidence, 
such as the history of the veteran's disability or the 
circumstances surrounding the veteran's apparent improvement, 
was cited or discussed in the RO decision.  As such, the 
record provides no basis to conclude that the RO determined 
that the veteran had demonstrated material improvement in his 
service-connected disorder.  

Based on the Board's review, it is not readily apparent that 
there has been an appreciable change in the symptoms 
associated with the veteran's the residuals of total right 
knee replacement since the grant of a 60 percent rating in 
April 1998.  In the final analysis, the doubt which as been 
presented in this case concerning the propriety of reducing 
his rating must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  The 60 percent evaluation for 
service-connected residuals of total right knee replacement 
is restored.


ORDER

Entitlement to restoration of a 60 percent evaluation for the 
residuals of total right knee replacement is warranted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


